[Cite as State v. Lacy, 2022-Ohio-2978.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      HURON COUNTY


State of Ohio                                    Court of Appeals No. H-21-019

        Appellee                                 Trial Court No. CRI20210463

v.

Gary L. Lacy                                     DECISION AND JUDGMENT

        Appellant                                Decided: August 26, 2022

                                           *****

        James Joel Sitterly, Huron County Prosecuting Attorney, for appellee.

        Gary L. Lacy, Pro se.

                                           *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a November 19, 2021 judgment of the Huron County

Court of Common Pleas, denying appellant’s November 15, 2021 pro se motion to

withdraw his November 1, 2021 guilty plea, entered by and through appointed counsel,

on one count of possession of fentanyl, in violation of R.C. 2925.11, a felony of the fifth
degree. For the reasons set forth below, this court dismisses the appeal and affirms the

judgment of the trial court.

       {¶ 2} For purposes of context, we note that the entirety of the underlying

November 15, 2021 motion to withdraw stated, “There is no evidence of the record.”

       {¶ 3} On appeal to this court, appellant, Gary L. Lacy, sets forth no assignments of

error, as required by App.R. 16(A)(3). In conjunction, appellant fails to cite any legal

authority or any facts from the record of evidence, as required by App.R. 16(A)(7).

       {¶ 4} Rather, appellant submits the following two matters, captioned as “issues”:

              [Crim.R. 11] does not properly govern the statute under which

       appellant is convicted.

              [Crim.R. 32.1] does not provide proper relief.

       {¶ 5} Appellant’s brief submitted in support of this appeal presents no statement of

facts, no procedural case history, no references to the record of evidence, and cites no

legal authority.

       {¶ 6} In response, appellee succinctly maintains, “Appellant’s assignments of

error [are] both incoherent complaints of Ohio jurisprudence in the broadest sense.

Further, the appellant has applied no facts from the record * * * [J]ustice would be

served by a dismissal of appellant’s appeal.” (Emphasis added). We concur.

       {¶ 7} In support of this appeal, appellant presents a series of broad, baffling

statements.




2.
       {¶ 8} Illustrative of the imperceptible content of this appeal, appellant states,

“Rules of Criminal Procedure are improper and are not directly expressed to govern a

criminal action or prosecution by grand jury indictment.”

       {¶ 9} Similarly, appellant declares, “Justice is not relied upon by prejudice, or

unequal conditions * * * the common pleas court of conviction is a constitutionally

created court of law, not justice.”

       {¶ 10} Appellant further conveys, “Appellee makes a big ado [sic] that appellant

failed to cited [sic] case laws [sic] in support.”

       {¶ 11} In providing guidance to appellate courts faced with amorphous matters

such as that presented in the instant case, the Ohio Supreme Court has established that

appellate courts, “[A]re not obligated to search the record or formulate legal arguments

on behalf of the parties.” Risner v. Ohio Dept. of Nat. Res., Ohio Div. of Wildlife, 144

Ohio St.3d 278, 2015-Ohio-3731, 42 N.E.3d 718, ¶ 28.

       {¶ 12} In accord with Risner, this court has previously held in response to appeals

that similarly failed to present supporting legal authority or cite to any facts from the

record, “Indeed, under the Rules of Appellate Procedure, [appellant] must establish each

assigned error through an argument supported by citations to legal authorities and facts in

the record. App.R. 16(A)(7). If an appellant fails to advance such an argument, a Court

of Appeals may disregard the assignment of error. App.R. 12(A)(2).” (Emphasis added).

State v. Boles, 6th Dist. Lucas No. L-19-1080, 2021-Ohio-363, ¶ 23.




3.
       {¶ 13} We find that the record reflects that appellant has failed to present

cognizable assignments of error for our review, in contravention of App.R. 16(A)(3). We

further find that the record reflects that appellant has failed to present any statement of

the case describing the nature of the case, the course of proceedings, or a statement of

facts relevant to assignments of error presented for review, with references to the record,

in contravention of App.R. 16(A)(5) and (6). Lastly, we find that the record reflects that

appellant has failed to present any citation to legal authority or to the record of evidence

in support of this appeal, in contravention of App.R. 16(A)(7).

       {¶ 14} As noted above, App.R. 12(A)(2) establishes that, “The court may

disregard an assignment of error presented for review if the party raising it fails to

identify in the record the error on which the assignment of error is based or fails to argue

the assignment separately in the brief, as required under App.R. 16(A).”

       {¶ 15} Although appellant in the instant case has presented no assignments of

error for our review, in the interest of judicial economy, we shall construe the two above-

quoted statements captioned as “issues” to be assignments of error for purposes of the

disposition of this appeal.

       {¶ 16} Accordingly, based upon the foregoing, we find that appellant’s

assignments of error in the instant appeal failed to adhere to App.R. 16(A) on each of the

grounds enumerated in detail above. As such, pursuant to App.R. 12(A)(2), and in




4.
accord with Risner and Boles, we hereby disregard both assignments of error, and dismiss

this appeal.

         {¶ 17} On consideration whereof, the judgment of the Huron County Court of

Common Pleas is hereby affirmed. Appellant’s motion for leave to file a reply addendum

is denied as moot. Appellant is ordered to pay the costs of this appeal pursuant to App.R.

24.

                                                                         Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Thomas J. Osowik, J.
                                                 ____________________________
Myron C. Duhart, P.J.                                    JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE



          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




5.